COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-18-00188-CR


QUINCY DEMOND BLAKELY                                                  APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE

                                      ----------

       FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY
                TRIAL COURT NO. CR-2015-06355-E

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Quincy Demond Blakely attempts to appeal from the trial court’s

order denying his motion for pretrial release on a personal bond. We notified

Blakely of our concern that we lack jurisdiction to consider the trial court’s denial

because it is not a final judgment of conviction, but he did not respond to our

notice. See Tex. R. App. P. 44.3; Ragston v. State, 424 S.W.2d 49, 52 (Tex.



      1
       See Tex. R. App. P. 47.4.
Crim. App. 2014).     As we stated in our notice to Blakely, we do not have

jurisdiction to consider his appeal from the trial court’s order.    See Ragston,
424 S.W.3d at 52; Ex parte Briscoe, No. 02-15-00223-CR, 2015 WL 5893470, at

*1 n.2 (Tex. App.—Fort Worth Oct. 8, 2015, no pet.). Therefore, we dismiss his

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).


                                                   /s/ Lee Gabriel

                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: GABRIEL, KERR, and PITTMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 28, 2018




                                         2